Citation Nr: 1701806	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-31 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for peripheral vascular disease in the bilateral lower extremities, claimed as secondary to service-connected residuals of a cold injury to the bilateral lower extremites.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3. Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to January 1954.  He died in December 2010. The appellant is his surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from August 2011 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  

In a November 2012 statement of the case, the RO determined that the Appellant met basic eligibility for substitution as the spouse of the Veteran, and substituted the Appellant as the claimant in the Veteran's appeal for service connection for peripheral vascular disease in the bilateral lower extremities and entitlement to a TDIU.  Accordingly, the Appellant has been substituted for the claimant for purposes of adjudicating those claims to completion.  See 38 U.S.C.A. § 5121A (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was diagnosed with peripheral vascular disease of the bilateral lower extremities.  

2.  The evidence is at least in equipoise as to whether peripheral vascular disease of the bilateral lower extremities is secondary to service-connected residuals of a cold injury to the bilateral lower extremities.  

3.  The Veteran died in December 2010. 

4.  At the time of the Veteran's death, he was service-connected for residuals of a cold injury to the bilateral lower extremities; peripheral vascular disease of the bilateral lower extremities; posttraumatic stress disorder (PTSD); tinnitus; and bilateral hearing loss. 

5.  The Veteran's cause of death was due to intestinal ischemia, sepsis, and colon cancer.  

6.  The Veteran's cause of death is not etiologically related to service.

7.  Service-connected disabilities did not contribute substantially or materially to cause death, and did not aid or lend assistance to the production of death.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the criteria for service connection for peripheral vascular disease of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for the Veteran's cause of death have not been met. 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because the board is granting service connection for peripheral vascular disease in the bilateral lower extremities, a discussion of VA duties to notify or assist is not necessary to address that claim.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court or CAVC) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  VA has met its duty to notify and assist the appellant in addressing her DIC claim.  In an April 2011 preadjudicatory letter, VA informed the appellant of the evidence necessary to substantiate claims for DIC benefits in accordance with Hupp, evidence VA would reasonably seek to obtain, and information and evidence for which she was responsible.  

The Veteran's certificate of death, private treatment records, VA examinations, lay statements, and a private medical opinion have been associated with the claims file.  Service treatment records are not available because they were destroyed in a fire that occurred at the National Personnel Records Center (NPRC) archives in St. Louis, Missouri as indicated by the NPRC in September 2007 and December 2007 correspondence.  The Veteran had been informed in August 2008 correspondence, in relation to his initial claims for service connection, of the missing service treatment records and was informed of alternative types of evidence that could be provided in support of his claims.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  

While service treatment records are not available in this case, the appellant does not contend that the Veteran received treatment related to his cause of death in service, or that he exhibited any symptoms which may be related to his cause of death in service.  Instead, in a November 2011 notice of disagreement, she contends that the Veteran's heart disease should have been service-connected and that the Veteran's cancer was related to exposure to chemicals and toxins.  Absent any indication that the Veteran had symptoms, diagnoses, injury or an event in service to which his  cause of death, due to colon cancer, sepsis, and intestinal ischemia may be related, and absent any evidence which tends to relate such disabilities to service, the Board finds that an medical opinion not necessary for the disposition of the claim.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The appellant has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  Accordingly, the Board finds that the duties to notify and assist the appellant in substantiating her claims have been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Peripheral vascular disease is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  The Veteran's causes of death (intestinal ischemia, sepsis, and colon cancer) are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply in this case.  See Walker, 708 F.3d at 1331.  

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis

The Veteran was diagnosed with peripheral vascular disease of the bilateral lower extremities as established by private treatment records and a December 2009 VA examination.  

The Veteran contends that peripheral vascular disease is secondary to service-connected residuals of a cold injury in the lower extremities.  The Board finds that the evidence is at least in equipoise as to whether peripheral vascular disease of the bilateral lower extremities is secondary to service-connected residuals of a cold injury to the bilateral lower extremities.  

Private treatment records from Clarian Heath dated in 2009 identify diagnoses of coronary artery disease and peripheral vascular disease.  

The Veteran was afforded a December 2009 VA general medical examination to address atherosclerosis of both lower extremities and residuals of cold exposure.  The VA examiner noted that the Veteran had severe atherosclerosis from his smoking and age, which severely affected the circulation in his lower extremities.  While this opinion tends to relate peripheral vascular disease in the lower extremities to nonservice-connected atherosclerosis, the VA examiner did not address whether the Veteran's service-connected cold injury residuals nonetheless caused or aggravated peripheral vascular disease in the lower extremities.  

In a September 2010 private medical opinion, the Veteran's physician, Dr. S.B., opined that peripheral vascular disease was more likely than not related to service-connected frostbite.  Dr. S.B. stated that the Veteran had significant peripheral vascular disease which limited his mobility and was most likely secondary to frostbite that occurred during his time in service.  She stated that the Veteran's vascular surgeon had also concurred with this opinion.  The Veteran's representative noted in a November 2016 statement that Dr. S.B. was a specialist in internal medicine.  

The Board finds that the September 2010 medical opinion provides competent and credible evidence which relates the Veteran's peripheral vascular disease to his service-connected residuals of a cold injury to the lower extremities.  The Board finds that the opinion is probative as it was provided by a physician, who had knowledge of the Veteran's medical treatment history, and who had consulted with the Veteran's vascular surgeon.  Resolving reasonable doubt in his favor, the Board finds that service connection for peripheral vascular disease is warranted.  See
 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Cause of Death Analysis

The Veteran had active service from March 1952 to January 1954.  He died in December 2010.  At the time of his death, the Veteran was service-connected for residuals of a cold injury to the bilateral lower extremities, posttraumatic stress disorder (PTSD), tinnitus, bilateral hearing loss, and pursuant to this decision, peripheral vascular disease.  

Service treatment records are not available in this case.  Where a veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case, to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the Veteran in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  See Ussery v. Brown, 8 Vet. App. 64   (1995).

A December 2010 certified death record shows that the Veteran's primary cause of death was due to intestinal ischemia, sepsis, and colon cancer.  No secondary causes of death were identified.  

The Board finds that the Veteran's cause of death is not etiologically related to service.  In a November 2011 notice of disagreement, the appellant contends that the Veteran's heart disease should have been service-connected and that his cancer was related to exposure to chemicals and toxins.  Private treatment records dated in 2009 show that the Veteran was treated for coronary artery disease.  However, service connection was not established for coronary artery disease at the time of the Veteran's death.  While the appellant indicates that the Veteran's cause of death due to colon cancer may be related to exposure to chemicals and toxins, she has not identified any specific chemicals or toxins to which the Veteran was exposed to in service, has no offered any evidence of such exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Moreover, the medical evidence of record does not tend to relate the Veteran's cause of death due to intestinal ischemia, sepsis, and colon cancer to service or any claimed exposures in service.   

Service-connected disabilities are not shown to have contributed substantially or materially to cause death, and did not aid or lend assistance to the production of death.  

Absent evidence that establishes a nexus between the Veteran's cause of death and service, the Board finds that service connection for the Veteran's cause of death is not warranted.  Because the preponderance of the evidence is against the claim for service connection for the Veteran's cause of death, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for peripheral vascular disease in the bilateral lower extremities is granted.

Service connection for the Veteran's cause of death is denied.  



REMAND

The Board finds that a remand is required prior to adjudication of the claim for a TDIU. In that regard, pursuant to the Board's decision above, service connection has been granted for peripheral vascular disease in the lower extremities; however, that disability has not yet been rated.  Additionally, while the Veteran was afforded VA examinations in December 2009 to address PTSD, cold injury residuals, peripheral vascular disease, and hearing loss, the examinations did not address whether the combination of his service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment.  The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  Accordingly, a remand for a supplemental VA opinion should be obtained to address whether unemployability due to service-connected disabilities was demonstrated prior to the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a supplemental medical opinion from the December 2009 VA examiner or other appropriate examiner to determine the effect of the Veteran's service-connected disabilities (residuals of a cold injury to the bilateral lower extremities; peripheral vascular disease of the bilateral lower extremities; posttraumatic stress disorder (PTSD); tinnitus; and bilateral hearing loss) on his employability during the appeal period prior to his death.  The record must be made available to the examiners. 

The examiner should offer a supplemental opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran was unable to secure or maintain substantially gainful (more than marginal) employment as a result of the combined effect of his service-connected disabilities.  The examiner must provide a complete rationale for all opinions and conclusions reached. 

2.  Thereafter, the RO should readjudicate the appeal for a TDIU.  If the benefits sought remain denied, provide the appellant and representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


